Citation Nr: 0804320	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  99-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent 
for a left knee disability prior to March 28, 2006.

2.  Entitlement to a rating in excess of 30 percent for a 
left knee disability status post total knee replacement from 
May 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Montgomery, 
Alabama.  

The Board notes that medical records received subsequent to 
the September 2007 supplemental statement of the case are 
duplicates of medical evidence previously contained in the 
record and considered by the RO.

The issue of entitlement to a rating in excess of 30 percent 
for a left knee disability status post total knee replacement 
from May 1, 2007 is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 


FINDINGS OF FACT

1.  The veteran's 30 percent rating prior to March 28, 2006, 
is the maximum rating available based on limitation of 
flexion of the left knee.

2.  Prior to March 28, 2006, the veteran had full extension 
of the left knee.

3.  Prior to March 28, 2006, the veteran had no instability 
of the left knee.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for a left knee disability prior to March 28, 2006, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that she is entitled to an initial rating 
in excess of 30 percent for her left knee disability prior to 
the left total knee replacement she underwent on March 28, 
2006.  By rating decision in June 1998, the veteran was 
granted service connection for status post arthroscopic 
repair of the lateral meniscus of the left knee.  She was 
granted a noncompensable rating effective from January 1, 
1998.  In an April 2006 rating decision the veteran was 
granted an increased rating of 30 percent for her left knee 
disability, also effective from January 1, 1998.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994). V A General Counsel precedent 
opinion has held that a separate rating under Diagnostic Code 
5010 for traumatic arthritis was permitted when a veteran who 
was rated under Diagnostic Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).  Separate ratings are also permissible for 
limitation of flexion and limitation of extension of the same 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).

The June 1998 rating decision on appeal was the initial 
rating granting service connection for a left knee 
disability.  Therefore, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's 30 percent rating was assigned under Diagnostic 
Code 5260, which is the diagnostic code for the rating of 
limitation of flexion of the knee.  The Board notes that the 
30 percent rating assigned is the maximum rating available 
for limitation of flexion of the knee.  Consequently, a 
rating in excess of 30 percent is not available under 
Diagnostic Code 5260.

The Board finds that the veteran is not entitled to a 
separate compensable rating under Diagnostic Codes 5257.  
Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257.

A review of the medical evidence prior to March 28, 2006 does 
not reveal that the veteran had any recurrent subluxation or 
lateral instability of the left knee.  While the veteran did 
complain in November 2000 and July 2004 that her left knee 
sometimes gives way, the medical evidence does not show that 
the veteran has any instability of the left knee.  The VA 
examinations of the left knee performed in February 1998, 
November 2000, July 2004, and April 2005 all specifically 
noted that the veteran had no instability of the left knee.  
Consequently, the veteran does not meet the criteria for a 
separate compensable rating under Diagnostic Code 5257.

The medical evidence prior to March 28, 2006 also does not 
reveal that the veteran met the criteria for a separate 
compensable rating under Diagnostic Code 5261.  Diagnostic 
Code 5261 provides the rating criteria for evaluation of knee 
disability based on limitation of extension of the leg.  
Limitation of extension of either leg to 10 degrees warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  Extension must be 
limited to 20 degrees for a 30 percent evaluation.  When 
extension is limited to 30 degrees, a 40 percent evaluation 
is warranted.  Finally, when extension of the leg is limited 
to 15 degrees, a 50 percent disability evaluation must be 
assigned.  38 C.F.R. Part 4, Diagnostic Code 5261.

The medical evidence prior to March 28, 2006 does not 
indicate that the veteran had any limitation of extension of 
the left knee.  Private physical therapy notes dated from 
March to May 2002 reveal that the veteran had full extension 
of the left knee (to 0 degrees).  The VA examination reports 
in February 1998, November 2000, and July 2004 also indicated 
that the veteran had full extension of the left knee.  The 
April 2005 VA examination does not specifically note the 
veteran's left knee extension.  While the veteran has been 
noted to have pain at the extremes of motion, she was not 
shown to have additional limitation of extension of the left 
knee due to pain, weakness, lack of endurance, fatigue, or 
incoordination.  Consequently, the Board finds that the 
veteran did not meet the criteria for a separate compensable 
rating for her left knee disability prior to March 28, 2008 
under the criteria for limitation of extension of the left 
knee even with consideration of the above factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Since the veteran did not meet the criteria for a higher 
rating or for a separate compensable rating for her left knee 
disability at any time prior to March 28, 2006, an increased 
initial rating for her left knee disability prior to March 
28, 2006 is not warranted.  See Fenderson.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In this case the RO denied the veteran's claim before the 
current section 5103(a) notice requirements became effective.  
The unfavorable RO decision that is the basis of this appeal 
was already decided - and appealed - before the section 
5103(a) notice requirements were enacted in November 2000.  
The Court acknowledged in Pelegrini at 120 that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received.   

The record reflects that the veteran was provided the 
required notice in a January 2007 letter.  The letter 
specifically informed her of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what she should do 
if she had questions or needed assistance.  She was, in 
essence, told to submit all pertinent evidence she had in her 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  She was also given the 
specific notice required by Dingess, supra.  The Board finds 
that any timing error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran participated effectively in the 
processing of her claim by way of submitting relevant medical 
evidence, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in September 2007 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's VA medical records, private medical 
records, and has provided the veteran with VA medical 
examinations.  The veteran has submitted VA medical records 
in support of her claim.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and she has done so.  Significantly, neither the 
veteran nor her representative has identified, and the record 
does not otherwise indicate, any additional records pertinent 
to the status of the veteran's left knee prior to March 28, 
2006.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim for an increased 
initial rating for a left knee disability prior to March 28, 
2006 by the originating agency were insignificant and non-
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

An initial rating in excess of 30 percent for a left knee 
disability prior to March 28, 2006, is denied.


REMAND

The veteran underwent a total left knee replacement on March 
28, 2006.  She was awarded a maximum 100 percent rating in 
effect for her knee from March 28, 2006 until May 1, 2007.  
She was then assigned a 30 percent rating for her left knee 
disability from May 1, 2007.  Under the rating criteria for 
Diagnostic Code 5055 (following a knee replacement), 30 
percent is the minimum rating.  Chronic residuals, consisting 
of severely painful motion or weakness in the affected 
extremity, are rated at 60 percent.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are rated by 
analogy to Diagnostic Code 5256, ankylosis of the knee, or 
limitation of motion under Diagnostic Codes 5260 and 5261.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.

In July 2006, three months after the left knee replacement 
the veteran was restarted on physical therapy due to 
decreased range of motion of the left knee.  The veteran 
complained of left knee pain.  The Board notes that none of 
the veteran's physical therapy records are of record.  These 
records should be obtained.  38 C.F.R. § 3.159(c)(1).

The veteran has not had a VA examination of the left knee for 
rating purposes since prior to total left knee replacement 
and the treatment records that have been obtained since the 
left knee replacement do not provide the necessary 
information to rate the veteran's current left knee 
disability.  These records provide no information as to 
whether the veteran experiences additional limitation of 
motion of the left knee due to pain, weakness, lack of 
endurance, fatigue, or incoordination.  See Deluca.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorizations, obtain copies of the 
veteran's physical therapy records dated 
from March 2006 to present.

2.  Obtain copies of all of the veteran's 
VA medical treatment records dated from 
January 2007 to present.

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of her left knee disability.  The 
veteran's claims folders should be made 
available to and reviewed by the examiner.  
The examiner's report should set forth 
range of motion studies and the examiner 
should identify the range of motion 
affected by pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.

4.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction or 
if a timely notice of disagreement is 
received with respect to any other matter, 
the veteran and her representative should 
be provided a supplemental statement of 
the case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


